

EMPLOYMENT AGREEMENT


THIS AGREEMENT, made as of August 5, 2013(“Effective Date”), is by and between
CUSTOMERS BANCORP, INC. , a Pennsylvania bank with its main office located at
1015 Penn Avenue, Wyomissing, PA 19610 (“Bank”) and Robert Wahlman
(“Executive”).
Background
A.    Bank wishes to secure the continued services of Executive as the Bank’s
Chief Financial Officer on the terms and conditions set forth herein.


B.    Subject to the terms and conditions hereinafter, Executive is willing to
enter into this Employment Agreement (this “Agreement”) upon the terms and
conditions set forth.


C.    The Bank’s Board of Directors has approved this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:


1.    Employment. Bank agrees to employ Executive as its Chief Financial Officer
during the “Term” defined in Section 2 of this Agreement. Executive shall report
to and be subject to the direction of the Chief Executive Officer and Board of
Directors of the Bank. He shall have the powers and authority ordinarily given
to the position described above as provided under the Bylaws of the Bank.
Executive will have such duties as normally apply to such position. Executive
shall devote all of his working time, abilities and attention to the business of
the Bank, and will fulfill all of the duties required of him as Chief Financial
Officer. The services of Executive shall be rendered principally in Wyomissing,
PA, but Executive shall undertake such traveling on behalf of Bank as may be
reasonably required.


2.    Term of Employment. Subject to the terms and conditions of this Agreement,
the initial term of employment hereunder shall be for the two (2)-year period
commencing on the Effective Date and ending on the day preceding the two
(2)-year anniversary of the Effective Date. As of each one (1)-year anniversary
of the Effective Date, the term of employment hereunder shall be extended for
another one (1) year, automatically, unless either party delivers notice to the
contrary to the other party at least sixty (60) days prior to such one (1)-year
anniversary, in which case the term of employment hereunder shall expire as of
the date to which it was last extended pursuant to this sentence. Such notice
shall be delivered in a manner consistent with the requirements of Section 15.
References in this Agreement to the “Term” shall refer both to such initial term
and any successive terms.


3.    Compensation. In consideration of the services to be rendered by Employee,
Bank shall pay to Executive during the initial Term:


(a)     A base salary of not less than three hundred fifteen thousand dollars
($315,000) per annum for each year of the Term, payable in equal installments
over such payroll cycles as the Bank pays its executive offices generally, with
any salary for initial or final



T # 477140 v.1

--------------------------------------------------------------------------------



partial months or other payroll periods being prorated based on the number of
calendar days in question. It is understood that the Board of Directors of the
Bank shall review Executive’s performance and make a determination regarding
increases in his salary at least once in every calendar year during the Term.
(b)     Incentive Compensation in an amount, in such form, and at such time as
is provided in such executive incentive plan for Executive, either alone or for
Executive and other officers and management employees of the Bank, as shall be
approved by the Board of Directors of the Bank and in effect from time to time.
Such incentive compensation may take the form of cash payments (“Cash Bonus”),
transfers of stock or stock options (collectively, “Equity Awards”). Equity
Awards shall be subject to such restrictions, vesting and other conditions and
limitations as set forth in such executive incentive plan.




4.     Reimbursement of Expenses; Retirement Plan.


4.1    Reimbursement of Expenses. During the Term, Bank shall reimburse
Executive for reasonable expenses incurred by him in the performance of his
duties, as well as those incurred in furtherance of or in connection with the
business of Bank, including but not limited to traveling, entertainment, dining
and other expenses.     


5.    Termination of Employment.


5.1    Termination by Bank; “Cause.” Bank shall have the right to terminate
Executive’s employment hereunder at any time, with or without “Cause” (as
defined below). In the event of any termination by Bank, Bank shall give
Executive forty-five (45) days prior notice of any termination without Cause,
but shall not be obligated to give Executive prior notice of a termination with
Cause. Bank shall nevertheless be obligated to pay Executive such compensation
and severance, if any, as may be provided for in this Agreement under the
applicable circumstances. Bank will give Executive notice of termination of his
employment pursuant to a “Notice of Termination” (as defined below).


5.2    No Right to Compensation or Benefits Except as Stated. If the Bank
terminates Executive’s employment for Cause, Executive shall have no right to
severance compensation of any kind, or any right to salary or other benefits for
any period after such date of termination. If Executive is terminated by Bank
other than for Cause, Executive’s rights to compensation and benefits under this
Agreement shall be as set forth in Section 5.5.


5.3    Termination by Executive. Executive shall have the right to terminate his
employment, whether or not for “Good Reason” (as hereinafter defined), but, in
all events, Executive shall give Bank notice pursuant to a written “Notice of
Termination” (as defined below). If the termination by Executive is other than
for Good Reason: (i) Executive must give Bank a Notice of Termination not less
than forty five (45) days prior to the date his termination of employment will
be effective, and (ii) Executive shall have no right to severance compensation
of any kind, or any right to salary or other benefits for any period after such
date

-2-



--------------------------------------------------------------------------------



of termination. If termination is by Executive for Good Reason, Executive’s
rights to compensation and benefits under this Agreement shall be as set forth
in Section 5.5.


5.4    Certain Definitions.


(a)    In connection with a termination of Executive’s employment by the Bank,
“Cause” shall mean any one or more of the following reasons: (l) the willful
material failure by the Executive to perform the duties required of him
hereunder (other than any such failure resulting from incapacity due to physical
or mental illness of the Executive or material changes in the direction and
policies of the Board of Directors of Bank), if such failure continues for
fifteen (15) days after a written demand for substantial performance is
delivered to the Executive by the Bank which specifically identifies the manner
in which it is believed that the Executive has failed to attempt to perform his
duties hereunder; (2) the willful engaging by the Executive in willful
misconduct materially injurious to the Bank; (3) receipt by the Bank of a notice
(which shall not have been appealed by Executive or shall have become final and
non-appealable) of any governmental body or entity having jurisdiction over the
Bank requiring termination or removal of the Executive from his then present
position, or receipt of a written directive or order of any governmental body or
entity having jurisdiction over the Bank (which shall not have been appealed by
Executive or shall have become final and non-appealable) requiring termination
or removal of the Executive from his then present position; (4) personal
dishonesty, incompetence, willful misconduct, willful breach of fiduciary duty
involving personal profit or conviction of a felony; or (5) material breach of
any provision set forth in Paragraphs 7, 8, or 10, to the extent applicable. For
purposes of this paragraph, no act, or failure to act, on the Executive's part
shall be considered ''willful'' unless done or omitted to be done by Executive
in bad faith and without reasonable belief that his action or omission was in
the best interest of Bank. Any act or omission to act by the Executive in
reliance upon a written opinion of counsel to Bank shall not be deemed to be
willful.

(b)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean (1)
a material breach by Bank of the provisions of this Agreement, which failure has
not been cured within 30 days after a written notice of such noncompliance has
been given by Executive to Bank; (2) any purported termination of Executive’s
employment which is not effected in compliance with the requirements of this
Agreement; (3) any reduction in title or a material adverse change in
Executive’s responsibilities or authority which are inconsistent with, or the
assignment to Executive of duties inconsistent with, Executive’s status as Chief
Executive Officer of Bank; or (4) any reduction in Executive’s annual base
salary as in effect on the date hereof or as the same may be increased from time
to time.


(c)    Notice of Termination. Any termination of Executive’s employment by Bank
or by Executive shall be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a dated notice which shall (1) indicate the specific termination
provision in this Agreement relied upon; (2) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated; and (3) be given in a
manner consistent with the requirements of Section 13.



-3-



--------------------------------------------------------------------------------



5.5    Compensation Upon Certain Types of Termination. If Executive shall
terminate his employment for Good Reason during the Term, or if Executive’s
Employment is terminated by the Bank other than for Cause during the Term, or if
Executive’s Employment is terminated for any reason other than Cause upon
expiration of the Term, then in lieu of any salary or damages payments to
Executive for periods subsequent to the date of termination, Bank shall pay as
“Severance Compensation” to Executive, in lieu of all other damages,
compensation and benefits other than any benefits the right to which shall have
previously vested, an amount (the “Severance Compensation”) equal to the
following, depending upon whether a “Change in Control” (as defined below) shall
have occurred at the time of termination of employment:


(a)    If a Change in Control shall not have occurred within twelve (12) months
prior to the date of termination of Executive’s employment with the Bank, the
Bank shall pay Executive the following Severance Compensation, payable at the
respective times and on the respective conditions set forth in this subsection
for each type of Severance Compensation:


(i)    Cash Severance Compensation. Notwithstanding anything to the contrary
elsewhere in this Agreement, Executive shall be entitled to receive a dollar
amount equal to the sum of Executive’s then current base salary plus the average
of the annual Cash Bonuses paid to him with respect to the three (3) fiscal
years of the Bank immediately preceding the fiscal year of termination, for the
greater of two (2) years or the period of time remaining in the Term. This
element of Severance Compensation shall be payable in equal installments on the
normal pay dates following Executive’s separation from service with the Bank
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations promulgated thereunder (such
Section and regulations are sometimes referred to in this Agreement as “Section
409A”). If, as of the date of the Executive’s separation from service, stock of
the Bank or a holding company or other parent entity with respect to the Bank is
publicly traded on an established securities market or otherwise, and if
necessary to comply with Section 409A, payments otherwise due during the six
(6)-month period following his separation from service shall be suspended and
paid in a lump sum upon completion of such six (6)-month period, at which time
the balance of the payments shall commence in installments as described in the
preceding sentence. Payments shall be subject to deduction for such tax
withholdings as Bank may be obligated to make;


(ii)    Equity Awards. All Equity Awards shall be vested in full;


(iii)    Cash Bonus. Executive shall be entitled to a fraction of any Cash Bonus
for the fiscal year of the Bank within which Executive’s termination of
employment occurs which, based upon the criteria established for such Cash
Bonus, would have been payable to Executive had he remained employed through the
date of payment, the numerator of which is the number of days of such fiscal
year prior to his termination of employment and the denominator of which is
three hundred and sixty-five (365); and


(iv)    Bank shall continue to provide health insurance (including dental if
applicable) and any life or disability insurance benefits for the shorter of (i)
the length of the severance measurement period set forth in Section 5.5(a)(i)
above, or (ii) the maximum

-4-



--------------------------------------------------------------------------------



period the Bank is then permitted to extend each individual benefit under the
applicable plan or policy or applicable law.


(b)    If a Change in Control shall have occurred within twelve (12) months
prior to the date of termination of Executive’s employment with the Bank, the
Bank shall pay Executive Severance Compensation equal to three hundred percent
(300%) of the sum of Executive’s then current base salary plus the average of
the annual Cash Bonuses paid to him with respect to the three (3) fiscal years
of the Bank immediately preceding the fiscal year of termination. The Severance
Compensation shall be payable in a single lump sum within thirty (30) days
following Executive’s separation from service within the meaning of Section
409A. If, as of the date of the Executive’s separation from service, stock of
the Bank or a holding company or other parent entity with respect to the Bank is
publicly traded on an established securities market or otherwise, and if
necessary to comply with Section 409A, payment of the lump sum shall be
suspended and paid within the thirty (30)-day period following the close of the
six (6)-month period following his separation from service. Payments shall be
subject to deduction for such tax withholdings as Bank may be obligated to make.
In addition to the aforesaid Executive Severance Compensation, additional
Executive Severance Compensation shall be provided as set forth below.


(i)    Equity Awards. All Equity Awards shall be vested in full;


(ii)    Cash Bonus. Executive shall be entitled to a fraction of any Cash Bonus
for the fiscal year of the Bank within which Executive’s termination of
employment occurs which, based upon the criteria established for such Cash
Bonus, would have been payable to Executive had he remained employed through the
date of payment, the numerator of which is the number of days of such fiscal
year prior to his termination of employment and the denominator of which is
three hundred and sixty-five (365);


(iii)    Bank shall continue to provide health insurance (including dental if
applicable) and any life or disability insurance benefits for the shorter of (i)
the length of the severance measurement period set forth in above in this
Section 5.5(b), or (ii) the maximum period the Bank is then permitted to extend
each individual benefit under the applicable plan or policy or applicable law;
and


(iv)    If, as a result of payments provided for under or pursuant to this
Agreement together with all other payments in the nature of compensation
provided to or for the benefit of Executive under any other agreement in
connection with a Change in Control, Executive becomes subject to taxes of any
state, local or federal taxing authority that would not have been imposed on
such payments but for the occurrence of a Change in Control, including any
excise tax under Section 4999 of the Code and any successor or comparable
provision, then, in addition to any other benefits provided under or pursuant to
this Agreement or otherwise, Bank (including any successor to Bank) shall pay to
Executive at the time any such payments are made under or pursuant to this or
the other agreements, an amount equal to the amount of any such taxes imposed or
to be imposed on Executive (the amount of any such payment, the “Parachute Tax
Reimbursement”). In addition, Bank (including any successor to Bank) shall
“gross up” such Parachute Tax Reimbursement by paying to Executive at the same
time an

-5-



--------------------------------------------------------------------------------



additional amount equal to the aggregate amount of any additional taxes (whether
income taxes, excise taxes, special taxes, employment taxes or otherwise) that
are or will be payable by Executive as a result of the Parachute Tax
Reimbursement being paid or payable to Executive and/or as a result of the
additional amounts paid or payable to Executive pursuant to this sentence, such
that after payment of such additional taxes Executive shall have been paid on a
net after-tax basis an amount equal to the Parachute Tax Reimbursement. The
amount of any Parachute Tax Reimbursement and of any such gross-up amounts shall
be determined by Bank’s independent auditing firm, whose determination, absent
manifest error, shall be treated as conclusive and binding absent a binding
determination by a governmental taxing authority that a greater amount of taxes
is payable by Executive.


(c)    For purposes of this Agreement, “Change in Control” means the occurrence
of any one or more of the following events:


(i)    There occurs a merger, consolidation or other business combination or
reorganization to which the Bank is a party, whether or not approved in advance
by the Board of Directors of the Bank, in which (A) the members of the Board of
Directors of the Bank immediately preceding the consummation of such transaction
do not constitute a majority of the members of the Board of Directors of the
resulting corporation and of any parent corporation thereof immediately after
the consummation of such transaction, and (B) the shareholders of the Bank
immediately before such transaction do not hold more than fifty percent (50%) of
the voting power of securities of the resulting corporation;


(ii)    There occurs a sale, exchange, transfer, or other disposition of
substantially all of the assets of the Bank to another entity, whether or not
approved in advance by the Board of Directors of the Bank (for purpose of this
Agreement, a sale of more than one-half of the branches of the Bank would
constitute a Change in Control, but for purposes of this paragraph, no branches
or assets will be deemed to have been sold if they are leased back
contemporaneously with or promptly after their sale);


(iii)    A plan of liquidation or dissolution is adopted for the Bank; or


(iv)    Any “person” or any group of “persons” (as such term is defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”), as if such provisions were applicable to the Bank, other than the holders
of shares of the Bank’s common stock in existence on the date of the Opening for
Business, is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), as if such rule were applicable to the Bank, directly
or indirectly, of securities of the Bank representing 50% or more of the
combined voting power of the Bank’s then outstanding securities.


(d)    In the event that the Executive’s employment is terminated during the
Term as a result of his death or disability, he (or his estate, as the case may
be) shall not be entitled to any payments or other benefits pursuant to this
Section 5.5 or otherwise.



-6-



--------------------------------------------------------------------------------



5.6    Mitigation by Executive. Executive shall not be required to mitigate the
amount of any payment provided for in Section 5.5 by seeking other employment or
otherwise.


6.    Effect of TARP Participation.
6.1     Basic Agreement re Effect of TARP Participation. It is anticipated by
Executive and Bank that Bank may elect to participate in the Troubled Assets
Relief Program (“TARP”) established under the Emergency Economic Stabilization
Act of 2008 (“EESA”), as amended by the American Recovery and Reinvestment Act
of 2009 (“ARRA”) and any subsequent legislation whether heretofore or hereafter
enacted (“Subsequent Legislation”) and as implemented by present and future
regulations of applicable federal government agencies (“Implementing
Regulations”) (the requirements of EESA, ARRA, Subsequent Legislation and
Implementing Regulations that may be applicable to the Bank or Executive or the
compensation or benefits provided to Executive under this Agreement or otherwise
as a result of the Bank's participation in TARP are sometimes referred to herein
as the “TARP Provisions”). In that event, if the compensation and benefits to be
provided to Executive pursuant to Sections 3, 4 and 5 of this Agreement, or any
portion or element thereof, or any other compensation, benefits or perquisites
hereafter agreed upon by the parties, must be reduced, delayed or otherwise
modified in order for the Bank to comply with any of the TARP Provisions, as
interpreted and implemented by regulations of the U. S. Department of the
Treasury and the terms of any contract between Bank or Executive and said
Department or any other agency of the federal government (“TARP Requirements”),
this Agreement and all such other compensation, benefits and perquisites and
agreements relating to any of the foregoing shall automatically be deemed
amended to cause the Bank to be in compliance at all times with the TARP
Requirements. Executive and Bank shall negotiate in good faith to document, by
amendment or amendments to this Agreement or any other agreements, plans or
benefits, the modifications so required, but the parties' failure to reach final
agreement shall not negate the provisions of this Section.


6.2     Agreements Supporting TARP Waiver. In consideration for the benefits
Executive will receive under this Agreement and potentially as a result of
Bank’s participation in TARP, Executive hereby voluntarily waives any claim
against the Bank for any changes to Executive's compensation or benefits that
are required for Bank to comply with TARP Requirements. This waiver includes all
claims Executive may have under the laws of the United States or any state
related to the requirements imposed by any of the TARP Requirements, including
without limitation a claim for any compensation or other payments Executive
would otherwise receive, any challenge to the process by which any of the TARP
Requirements were adopted and any tort or constitutional claim about the effect
of any of the TARP Requirements on Executive's employment relationship with
Bank. Executive agrees to execute such waivers and other agreements as may be
requires by the U.S. Treasury Department in connection with Bank's participation
in TARP.
         
7.    Non-Disclosure. The Executive covenants and agrees that Executive will not
at any time, either during the Term or thereafter, use, disclose or make
accessible to any other person, firm, partnership, corporation or any other
entity any Confidential and Proprietary Information (as defined herein), other
than to (a) Executive’s attorney or spouse in confidence, (b) while employed by
the Bank, in the business and for the benefit of the Bank, or (c) when

-7-



--------------------------------------------------------------------------------



required to do so by a court of competent jurisdiction, any government agency
having supervisory authority over the business of the Executive or the Bank or
any administrative body or legislative body, including a committee thereof, with
jurisdiction.
For purposes of this Agreement, "Confidential and Proprietary Information" shall
mean non-public, confidential, and proprietary information provided to the
Executive concerning, without limitation, the Bank’s financial condition and/or
results of operations, statistical data, products, ideas and concepts, strategic
business plans, lists of customers or customer information, information relating
to marketing plans, management development reviews, including information
regarding the capabilities and experience of the Bank’s employees, compensation,
recruiting and training, and human resource policies and procedures, policy and
procedure manuals, together with all materials and documents in any form or
medium (including oral, written, tangible, intangible, or electronic) concerning
any of the above, and other non-public, proprietary and confidential information
of the Bank; provided, however, that Confidential and Proprietary Information
shall not include any information that is known generally to the public or
within the industry other than as a result of unauthorized disclosure by the
Executive. It is specifically understood and agreed by the Executive that any
non-public information received by the Executive during Executive’s employment
by the Bank is deemed Confidential and Proprietary Information for purposes of
this Agreement. In the event the Executive's employment is terminated for any
reason, the Executive shall immediately return to the Bank upon request all
Confidential and Proprietary Information in Executive’s possession or control.
8.    Non-Solicitation. Executive agrees that during the Term and for a period
of twelve (12) months thereafter, unless the Executive obtains the Bank’s prior
written permission, which may be granted or denied at the Bank’s sole and
absolute discretion, the Executive shall not:
(a)    solicit or divert to any competitor of the Bank or, upon termination of
the Executive’s employment with the Bank, accept any business from any
individual or entity that is a customer or a prospective customer of the Bank,
to the extent that such prospective customer was identifiable as such prior to
the date of the Executive’s termination, except that this covenant of
non-solicitation shall not apply with respect to anyone who, while having
previously been a customer or prospect of the Bank, is no longer a customer or
prospect of the Bank at the time of the solicitation; and/or
(b)    induce or encourage any officer and/or employee of the Bank to leave the
employ of the Bank, hire any individual who was an employee of the Bank as of
the date of the termination of the Executive’s, or induce or encourage any
customer, vendor, participant, agent or other business relation of the Bank to
cease or reduce doing business with the Bank or in any way interfere with the
relationship between any such customer, vendor, participant, agent or other
business relation and the Bank.
9.    Noncompete Agreement. For a period of twelve (12) months after any
resignation or termination of Executive’s employment for any reason, Executive
shall not, directly or indirectly, within 25 miles of any office of the Bank,
enter into or engage directly or indirectly in competition with the Bank or any
subsidiary or other company under common

-8-



--------------------------------------------------------------------------------



control with the Bank, in any financial services business conducted by the Bank
or any such subsidiary at the time of such resignation or termination, either as
an individual on his own or as a partner or joint venturer, or as a director,
officer, shareholder, employee, agent, independent contractor, nor shall
Executive assist any other person or entity in engaging directly or indirectly
in such competition.


10.    Non-Disparagement. During the Term, after its expiration and following
the termination of this Agreement by the Bank or the Executive for any reason,
each party agrees not to make any statements, in writing or otherwise, that
disparage the reputation or character of the other party or, in the case of the
Bank, any subsidiaries or affiliates of the Bank or any of their respective
managers, directors, officers, stockholders, partners, members or employees, at
any time for any reason whatsoever, except that nothing in this Section shall
prohibit any party from giving truthful testimony in any litigation or
administrative proceedings either between the Executive and the Bank or in
connection with which such party is subpoenaed and required by law to give
testimony, including without limitation, any action by the Executive to enforce
Executive’s rights hereunder.


11.    Severance Compensation Conditional; Remedies for Breach of Sections 7, 8,
9 and 10; Independence of Covenants; Notice to Others; Savings Clause.
    
11.1    Severance Compensation Independent. Bank’s obligation to pay Severance
Compensation is conditioned on Executive’s compliance with Paragraphs 7, 8, 9
and 10 of this Agreement and Bank shall not be obligated to pay such Severance
Compensation in the event of any breach by Executive of such Paragraphs.
11.2    Remedies for Breach of Sections 7, 8, 9 and 10. Executive and Bank agree
that the covenants in Sections 7, 8. 9 and 10 are reasonable covenants under the
circumstances. Executive agrees that any breach of the covenants set forth in
Sections 7, 8, 9 and 10 of this Agreement will irreparably harm the Bank. The
Executive and the Bank agree that in the event of any breach by the Executive of
the provisions set forth in Section 7, 8, 9 and 10 of this Agreement, the Bank
shall be entitled to all rights and remedies available at law or in equity,
including without limitation, the following cumulative and not alternative
rights:
(a)    the right to obtain injunctive or other equitable relief to restrain any
breach or threatened breach or otherwise to specifically enforce the provisions
of this Agreement, it being agreed that monetary damages alone would be
inadequate to compensate the Bank, the amount of such damages will be difficult
(if not impossible) to prove precisely, and would be an inadequate remedy for
such breach;
(b)    the right to institute civil suit to recover damages suffered by the
Bank;
(c)    the right to recover actual reasonable attorneys’ fees and other costs
incurred by the Bank in connection with pursuing remedies hereunder; and
(d)    the right to seek an equitable accounting of all earnings, profits and
other benefits arising from any such violation.

-9-



--------------------------------------------------------------------------------





11.3    Independence of Covenants. The existence of any claim or cause of action
of the Executive against the Bank, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Bank of the
provisions of Sections 7, 8, 9 and 10.


11.4    Notice to Others. Executive agrees to notify any future prospective
employers and future employers, and any future joint venturers, partners and
contracting parties of Executive, whose activities may be deemed to compete with
Bank of the existence of each of the covenants contained in Sections 7, 8, 9 and
10 of this Agreement.


11.5    Savings Clause. In the event that any provision or provisions of any of
the covenants in Section 7, 8, 9 and 10 would otherwise be determined by any
court of competent jurisdiction to be unenforceable in whole or in part by
reason of being for too great a period of time or covering too great a
geographical area or too broad a product market, or for any other reason, each
such covenant shall nevertheless remain in full force and effect and be
construed so as to be enforceable as to that period of time and geographical
area and product market, and on such other conditions, as may be determined to
be reasonable by the court.


12.    Amendments. No amendments to this Agreement shall be binding unless in
writing and signed by both parties.


13.    Notices. All notices under this Agreement shall be in writing and shall
be deemed effective (i) when delivered in person or by facsimile, telecopier,
telegraph or other electronic means capable of being embodied in written form,
or (ii) forty-eight (48) hours after deposit thereof in the U.S. mails by
certified or registered mail, return receipt requested, postage prepaid,
addressed, in the case of Executive, to his last known address as carried on the
personnel records of Bank and, in the case of Bank, to the corporate
headquarters, attention of the Chairman of the Board of Directors, or to such
other address as the party to be notified may specify by notice to the other
party.


14.    Entire Agreement. This Agreement is the entire agreement of the parties
with respect to its subject matter and supersedes and replaces all other
negotiations, discussions and prior or contemporaneous agreements between the
parties, whether oral or written, with respect to the subject matter of
Executive’s employment with Bank.


15.    Binding Effect and Benefits. The rights and obligations of Bank and
Executive under this Agreement shall inure to the benefit of and shall be
binding upon the respective heirs, personal representatives, successors and
assigns of Bank and Executive.


16.    Construction. This Agreement shall be construed under the laws of the
Commonwealth of Pennsylvania, as they may be preempted by federal laws and
regulations. Section headings are for convenience only and shall not be
considered a part of the terms and provisions of the Agreement.



-10-



--------------------------------------------------------------------------------



17.    Governing Law; Jurisdiction; Venue. The validity, interpretation,
construction, performance and enforcement of this Agreement shall be governed by
the internal laws of the Commonwealth of Pennsylvania, without regard to its
conflicts of law rules, and by federal law to the extent it pre-empts state law.
For purposes of any action or proceeding, the Executive irrevocably submits to
the exclusive jurisdiction of the courts of the Commonwealth Pennsylvania and
the courts of the United States of America located in Pennsylvania for the
purpose of any judicial proceeding arising out of or relating to this Agreement
or otherwise. The Executive irrevocably agrees to service of process by
certified mail, return receipt requested, to the Executive at the addressed
listed in the records of the Bank. The proper venue for all such disputes,
actions or proceedings shall be Chester County. The parties agree that in any
action or proceeds arising under this Agreement, attorneys’ fees and costs shall
be awarded to the prevailing party.


18.    Executive's Acknowledgment of Terms and Right to Separate Counsel.
Executive acknowledges that he has read this Agreement fully and carefully,
understands its terms and that it has been entered into by Executive
voluntarily. Executive further acknowledges that Executive has had sufficient
opportunity to consider this Agreement and discuss it with Executive's own
advisors, including Executive's attorney and accountants and that Executive has
made Executive’s own free decision whether and to what extent to do so.


19.    Legal Expenses. Bank shall pay to Executive all reasonable legal fees and
expenses incurred by him in seeking to obtain or enforce any rights or benefits
provided by this Agreement to the extent he prevails in such efforts.


20.    Indemnification of Executive. Bank shall indemnify Executive against any
liability incurred in connection with any proceeding in which the Executive may
be involved as a party or otherwise by reason of the fact that Executive is or
was serving as President and Chief Financial Officer to the extent permitted by
the Bank’s articles of incorporation, bylaws and applicable law. To further
effect, satisfy or secure the indemnification obligations provided herein or
otherwise, the Bank shall cause its director and officer liability insurance to
cover Executive during the Term and for such period thereafter as the Bank’s
liability insurance policy permits coverage for actions or omissions of former
directors or officers.


IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.


Attest:                            CUSTOMERS BANCORP, INC.
        
/s/ Glenn A. Yeager                    By: /s/ Jay S. Sidhu
Glenn A. Yeager                        Jay S. Sidhu
Secretary                            For the Board of Directors


Witness:                        


/s/Carlyn A. D'Amico                    /s/ Robert E. Wahlman Individually
Carlyn A. D'Amico                    Robert E. Wahlman

-11-

